SIMPSON, J.
This appeal is from a judgment of the court overruling a motion to vacate a judgment previously rendered and quash the verdict on Avhich said judgment was rendered. The gravamen of the contention of the appellant is that the description of the land recovered in the action of ejectment is so indefinite and defective as to render the same Amid.
It is true that the description in the complaint of the land sued for is evidently erroneous in some particulars, as, for instance, Avhen the land is described as “beginning at the intersection of McGee and Belleville street, on the south side of McGee street and west side of Belleville street, running thence Avesterly along the *612west side of Belleville street,” from which it appears that the scrivener got either the points of the compass or the direction of running wrong. Yet at the close of the description it is stated to he “the Amos Chapman old place in Conecuh county, Ala.” Then in the verdict and judgment the recovery is for the land sued for, except that portion of it “hounded on the north by Belle-ville street, thence in a westerly direction along said Belleville street,” etc. — not indicating at what point on Belleville street the point of beginning is. Yet this description closes with the words, “the same lot sold by P. C. Walker to Mrs. R. Hirschfelder in April, 1882, recorded in Book J, page 1S3, containing one and three-quarters acres more or less.” We have no information as to what proof was made before the court trying the case, and we must presume, in support of the correctness of the verdict and judgment, that these designations of the property furnished sufficient data to render the description intelligible. — Baucum & Jenkins v. George, 65 Ala. 259, 268; Enfaula Nat. Bank v. Pruett, et al., 128 Ala. 470, 30 South. 731; Caston, et al. v. McCord, 130 Ala. 318, 30 South. 431, and cases cited; Seymour, et al. v. Williams, 139 Ala. 415, 36 South. 187; Carlisle v. Killebrew, 91 Ala. 351, 8 South. 355, 24 Am. St. Rep. 915; De Sepulveda v. Baugh, 74 Cal. 468, 16 Pac. 223, 5 Am. St. 455, and note; Threlkeld v. Allen. et al., 32 N. E. 576, 133 Inch 429.
The judgment follows the description in the complaint as to the entire block of land, and follows the verdict of I he jury as to the part which- is excepted; so there is no force in the suggestion that the judgment of the court does not follow the verdict.
The judgment of the court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.